Citation Nr: 0105860	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension for aid and attendance 
or housebound benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
regional office (RO).  

In July 2000, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, a 
September 2000 rating action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's current non-service connected disabilities 
include total hip replacement due to avascular necrosis, 
rated as 100 percent disabling; alcoholic liver disease, 
rated as 30 percent disabling; hypertension and congestive 
heart failure, rated as 10 percent disabling; and 
degenerative joint disease of the knees, rated as 10 percent 
disabling.

3.  The veteran's non-service connected disabilities have 
resulted in incapacity which requires care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.  


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
the need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 
3.351, 3.352(a) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current non-service connected disabilities 
include total hip replacement due to avascular necrosis, 
rated as 100 percent disabling; alcoholic liver disease, 
rated as 30 percent disabling; hypertension and congestive 
heart failure, rated as 10 percent disabling; and 
degenerative joint disease of the knees, rated as 10 percent 
disabling.

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d) 
(West 1991).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. §§ 3.351(b) (2000).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  38 
U.S.C.A. § 1502(b), (West 1991); 38 C.F.R. § 3.351(c) (2000).

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in § 3.352(a).  In such a case, the 
veteran must show that he is disabled and in need of regular 
aid and attendance in carrying out the functions of his 
everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress himself 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. §3.352(a) (2000).

The record contains a statement from Tom L. Colvin, M.D., the 
veteran's physician, received in April 1999.  Dr. Colvin 
noted that, due to his disabilities, the veteran was 
"basically homebound and requires assistance whenever he 
leaves the house."  The physician further stated that the 
veteran was completely disabled and will not improve.

VA examinations were conducted in August 2000.  The veteran 
was noted to fall frequently due to his right leg, knee and 
hip conditions.  He was 67 inches tall and weighed 361 
pounds.  Due to his obesity and his hip and knee conditions, 
the veteran was unable to wear socks.  He required help in 
bathing.  The veteran had weightbearing and propulsion 
problems due to his right knee and hip conditions, and he was 
unable to climb stairs.  He was limited to walking 50 yards, 
and the examiner recommended a wheelchair so the veteran 
could go to the store.  The examiner opined that the veteran 
was totally and permanently disabled, and that he should 
qualify for aid and attendance because he had been falling 
recurrently "and when he falls he needs somebody to help him 
to get up."

As illustrated by the foregoing evidence, the veteran is 
neither blind nor a patient in a nursing home.  Therefore, to 
prevail in this case he must demonstrate that he is helpless 
or so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. §§ 3.351(b) (2000).  

The Board has concluded that the above cited evidence 
supports the conclusion that the veteran's non-service 
connected disabilities, particularly his hip and knee 
disorder(s), have resulted in incapacity which requires care 
or assistance on a regular basis to protect him from hazards 
or dangers incident to his daily environment.  The recent VA 
examination noted frequent falls and the need for someone to 
help him to get up following such incidents.  Additionally, 
the record contains evidence of at least a partial inability 
of the veteran to dress or undress himself and to keep 
himself ordinarily clean and presentable.

Accordingly, as the overall record reflects the presence of 
such debilitation as contemplated by the pertinent laws and 
regulations, a grant of special monthly pension based on the 
need for regular aid and attendance is warranted.  38 
U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) 
(2000).


ORDER

Special monthly pension by reason of being in need of regular 
aid and attendance is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

